EXHIBIT 10.1

 

License Agreement

 

between

 

Tubz, LLC

 

and

 

William Marsh Rice University

 

Rice Agreement # ___________________

 

Effective Date: December 9, 2014

 

 
1


--------------------------------------------------------------------------------




  

THIS LICENSE AGREEMENT (“Agreement”), with an Effective Date of December 9,
2014, is entered into by William Marsh Rice University, a Texas non-profit
corporation with a principal address at 6100 Main Street, Houston, TX 77005
(“Rice”), and Tubz, LLC, a Delaware limited liability company with its principal
address at 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (“Licensee”).

 

WHEREAS, Rice is the owner of certain inventions, know-how and rights pertaining
toa graphene-carbon nanotube hybrid material and its use in electrodes,
including without limitation all rights pursuant to the patent applications, and
issued patents listed in Exhibit A; and,

 

WHEREAS, Licensee desires to secure the exclusive right and license to use,
develop, manufacture, market, sublicense and exploit the inventions disclosed
and claimed in the patent applications and issued patents in Exhibit A; and,

 

WHEREAS, Rice believes that such use, development and exploitation of the
inventions disclosed and claimed in the patent applications and issued patents
in Exhibit A is in the public's best interest and is consistent with Rice's
educational and research missions and goals.

 

NOW, THEREFORE, in consideration of the foregoing, the provisions set forth
herein and the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Rice and Licensee, hereby agree as follows:

 

SECTION 1 Definitions

 

 

1.1

“Adjusted Gross Sales” means the cash consideration or Fair Market Value of any
non-cash consideration attributable to the Sale of any Rice Licensed Product(s),
less qualifying costs directly attributable to such Sale and actually identified
on the invoice and borne by the seller. Such qualifying costs shall be limited
to the following:

 

   

a)

Discounts, in amounts customary in the trade for quantity purchases;

   

 

     

b)

Credits or refunds, not exceeding the original invoice amount, for claims or
returns;

   

 

     

c)

Transportation insurance premiums;

   

 

     

d)

Outbound transportation expenses; and/or

   

 

     

e)

Sales, or use taxes, or duties imposed by a governmental agency paid by or on
behalf of seller, other than any non-U.S. taxes or duties paid by or on behalf
of Licensee as described in Section 3.6 below.

 

 

1.2

“Affiliate” means any entity, which controls, is controlled by, or is under
common control with a party by ownership or control of at least fifty percent
(50%) of the voting stock or other ownership.

 

 
2


--------------------------------------------------------------------------------




 

 

1.3

“Confidential Information” means:

 

   

(a)

For Licensee, reports submitted to Rice under Sections 3.4 of this Agreement,
sublicense agreements submitted to Rice under Section 2.3, and

   

 

     

(b)

For Rice, all information related to Rice Patents delivered to Licensee pursuant
to this Agreement.

 

 

1.4

“Effective Date” means the date first written above on which this Agreement is
deemed to take effect and both Parties become subject to the rights and
obligations set forth herein.

 

 

   

1.5

“Fair Market Value” means the cash consideration which one would realize from an
unaffiliated, unrelated buyer in an arm's length sale of an identical item sold
in the same quantity, under the same terms, and at the same time and place.

 

 

   

1.6

“Field of Use” means consumer electronics (including without limitation mobile
electronics, mobile telephones/smartphones, tablets, and wearable electronics),
nanoelectronic technologies, electric vehicles, energy storage, and medical
devices.

 

 

   

1.7

“Insolvent” means as to Licensee the circumstance in which (a) after the fifth
anniversary of the Effective Date, the sum of the Licensee's debts, liabilities
and other obligations is greater than all of the Licensee's assets at a fair
valuation, or (b) Licensee is generally not paying its debts, liabilities and
other obligations as they become due, and Licensee is not able to make
reasonable assurances to Rice that Licensee will be able to pay its debts,
liabilities and other obligations as they become due.

 

 

   

1.8

“Party” shall mean Rice or Licensee individually, and “Parties” shall mean Rice
and Licensee collectively.

 

 

   

1.9

INTENTIONALLY OMITTED

 

 

   

1.10

“Rice Licensed Product(s)” means product(s) whose manufacture, use or sale is
covered in whole or in part by any claim of the Rice Patents; product(s) which
are made in whole or in part using a process or machine covered in whole or in
part by a claim of the Rice Patents; or product(s) made, at least in part, using
Rice Patents. Rice Licensed Product(s) shall also include any service rendered
in whole or in part through the use of a product, process or machine covered in
whole or in part by any claim of any of the Rice Patents or enabled by Rice
Patents.

 

 

   

1.11

“Rice Patent(s)” are those United States patent applications and issued patents
listed in Exhibit A hereto and any corresponding foreign patent applications and
issued patents, and any divisionals, continuations (excluding
continuations-in-part), reissues and reexaminations to the extent that the
claims are directed to subject matter within the Field of Use.

 

 

   

1.12

“Sale” means any bona fide transaction for which cash or non-cash consideration
is received or expected for the sale, use, lease, import, transfer or other
disposition of Rice Licensed Product(s).

 

 
3


--------------------------------------------------------------------------------




 

 

1.13

“Term” means the term of this Agreement which shall commence on the Effective
Date and continue until the date of expiration of the last to expire of Rice’s
rights in Rice Patents, unless sooner terminated pursuant to the terms of this
Agreement.

 

 

   

1.14

“Territory” means worldwide.

 

SECTION 2 License Grant

 

 

2.1

Grant of Exclusive Rights. Rice grants to Licensee an exclusive, sublicensable,
assignable (subject to the assignment provisions herein), worldwide, license
under the Rice Patents listed in Exhibit A, to make, have made, use, import,
offer for sale, sell, lease, distribute, or otherwise transfer Rice Licensed
Products in the Field of Use in the Territory during the Term of this Agreement
subject to Rice’s rights set forth in Section 2.3, 2.5, 7, and to any federal
government interest reserved or granted to the Government of the United States
as a matter of law or statute. No other rights or licenses are granted
hereunder.

 

 

   

2.2

Additional Licenses. A license in any other field of use in addition to the
Field of Use shall be the subject of a separate agreement and shall require
Licensee’s submission of evidence, satisfactory to Rice, demonstrating
Licensee’s willingness and ability to develop and commercialize in such other
field of use the kinds of products or processes likely to be encompassed in such
other field.

 

 

   

2.3

Sublicensing. Licensee shall have the right to grant sublicenses under Section
2.1 to third parties. The right to sublicense is subject to the following
conditions:

 

   

a)

In each such sublicense, the sublicensee shall be prohibited from granting
further sublicenses and shall be subject to terms substantially similar to the
terms and conditions of the license granted to Licensee under this Agreement.
Licensee shall include a requirement that the sublicense use commercially
reasonable efforts to bring the subject matter of the sublicense into commercial
use as quickly as is reasonably practicable. The Licensee shall be responsible
for its sublicensees and shall not grant any rights that are inconsistent with
the rights granted to, and obligations of, Licensee hereunder. No such
sublicense agreement shall contain any provision that would cause it to extend
beyond the Term of this Agreement.

   

 

     

b)

Licensee shall notify Rice of each sublicense granted hereunder and furnish to
Rice a copy of each fully-executed sublicense agreement and any amendments
thereof within thirty (30) days of execution. Licensee shall also promptly
forward to Rice a copy of all royalty reports received by Licensee from
sublicensee(s).

   

 

     

c)

Each such sublicense shall include the following provisions for the benefit of
Rice:

 

     

(i)

Confidentiality obligations on sublicensee to maintain the confidentiality of
Rice Confidential Information

     

 

       

(ii)

Obligation of sublicensee to inform Licensee and Rice of infringement and
litigation related to Rice Patents

     

 

       

(iii)

Disclaimer of Warranty by Rice; Limitation of Liability of Rice; Indemnification
by the sublicensee of Rice

     

 

       

(iv)

Insurance obligations equivalent to those required of Licensee in Section 9

     

 

       

(v)

Audit rights by Licensee of sublicensee of the same scope as provided in this
Agreement with respect to Licensee

 

 
4


--------------------------------------------------------------------------------




 

   

 

Licensee’s right to grant sublicenses is contingent upon the sublicense
agreement meeting the requirements set forth in this Section 2.3.

   

 

 

   

d)

Notwithstanding any such sublicense, Licensee shall remain primarily liable to
Rice for all of the Licensee's duties and obligations contained in this
Agreement, and any act or omission of a sublicensee that would be a breach of
this Agreement if performed by Licensee shall be deemed to be a breach by
Licensee of this Agreement subject to the remedial measures within this
subsection. Licensee shall include in each sublicense a right of termination
exercisable by Licensee if the sublicensee breaches the payment or reporting
obligations affecting Rice or any of the other terms and conditions of the
sublicense that would constitute a breach of this Agreement if Licensee had
performed such acts or omissions. In the event of a sublicensee breach, and if
after reasonable opportunity to cure as provided in any such sublicense not to
exceed 45 days for a payment breach and 60 days for a non-payment breach, such
sublicensee fails to cure such sublicensee breach, then Licensee must terminate
the sublicense within 30 days thereafter, with a copy of such written notice of
termination to Rice.

   

 

     

e)

If Licensee becomes Insolvent, Rice’s proportionate share of all payments then
or thereafter due and owing to Licensee from its sublicensees for the sublicense
of the Rice Patents rights shall upon notice from Rice to any such sublicensee
become payable directly to Rice for the account of Licensee; provided however,
that Rice shall remit to Licensee the amount by which such payments exceed the
amounts owed by Licensee to Rice.

   

 

     

f)

Upon termination of this Agreement pursuant to Section 5 below, all sublicenses
shall, at Rice's option, be assigned to, and assumed by, Rice on substantially
similar terms as this Agreement, provided each such sublicensee is not in breach
of, or in default under, any of the provisions of its sublicense and provided
that the sublicensee wishes to assign such agreement to Rice as a direct
licensor.

   

 

     

g)

(i) Beginning four (4) years from the Effective Date, if Rice and/or Licensee
receives a bona fide request from a third party for a sublicense to the Rice
Patents to develop, make, have made, use, sell, offer to sell, lease, and import
a Rice Licensed Product which is not directly competitive with any Rice Licensed
Product then offered for sale by Licensee (or any existing sublicensee), then
Licensee shall enter into good faith negotiations toward granting at least a
non-exclusive sublicense to the third party for that third party’s Rice Licensed
Product. As an alternative to granting a sublicense, Licensee (or one of its
sublicensees) may submit to Rice, within two (2) months of the third party’s
request for a sublicense, a plan for prompt and diligent development of a Rice
Licensed Product of the type requested by the third party, including a
commitment to development milestones. If Rice approves this plan, with such
approval not to be unreasonably withheld, the third party sublicense shall not
be granted, and Section 2.3(g)(ii) below shall not apply.

   

 

 

   

 

(ii) If Licensee has not granted a sublicense to the third party under Section
2.3(g) (i) above within six (6) months of receiving the request in writing, Rice
shall have the right to grant a license to the third party under royalty terms
no more favorable than are granted herein to Licensee. The six month period
during which Licensee may grant a sublicense, prior to Rice assuming such right,
shall be extended an additional three (3) months if, at the end of the initial
six (6) month period, both Licensee and third party potential sublicensee assert
to Rice that they are engaged in good faith negotiations towards completing a
sublicense agreement. Should Rice grant a license under this paragraph, the
field of use licensed in such license agreement shall be excluded from the Field
of Use, and all of Licensee’s rights in the excluded field of use shall
terminate via an amendment to the Field of Use definition in this Agreement. 

 

 
5


--------------------------------------------------------------------------------




 

 

2.4

U.S. Manufacturing. Licensee agrees that any Rice Licensed Products sold in the
United States will be manufactured substantially in the United States if such
Rice Licensed Products are produced under Rice Patents whose technology was
developed under U.S. federal funding.

 

 

   

2.5

Rice’s Continuing Educational and Research Rights.

 

   

a)

Notwithstanding the grant of rights to Licensee in Section 2.1, Licensee
acknowledges that Rice shall retain a continuing irrevocable worldwide right to
use Rice Patent(s) and to make, have made, use or transfer (whether or not for
consideration) Rice Licensed Products on a non-exclusive royalty-free basis for
educational, academic and research purposes only, including, but not limited to,
third party sponsored research and research collaborations with investigators
from other institutions or government agencies, and the right to grant others
non-exclusive licenses to make and use for education, academic and research
purposes the subject matter described and claimed in Rice Patents. Licensee
further acknowledges that the scope of Rice’s continuing rights includes the
right of Rice to publish and disclose any research results generated by Rice
related to any of the foregoing and to grant other institutions and government
agencies the right to publish the results of their research.

   

 

     

b)

Rice shall have the right to use, upon request and prior approval from Licensee,
free of charge, any product or process developed by Licensee which contains, or
is based on, any Rice Licensed Product, for Rice research, educational, academic
or administrative purposes.

   

 

     

c)

No provision of this Agreement shall restrict Rice’s ability to conduct further
research and development in the area of the Rice Licensed Products or other
areas.

 

SECTION 3 Fees, Royalties and Commercial Obligations

 

 

3.1

License Initiation Fee and Royalties.

 

   

a)

In partial consideration of the exclusive license granted herein, Licensee shall
pay to Rice, a non-refundable, non-creditable, license initiation fee of $40,000
(forty thousand US dollars) to be paid within ten (10) business days of the
Effective Date.

   

 

     

b)

In further consideration of the exclusive license granted herein, Licensee shall
pay to Rice royalties (“Royalties”) calculated as 3% (three percent) of:

 

   

 

(i)  

Adjusted Gross Sales attributable to Licensee; and 

   

 

 

 

   

 

(ii) 

Adjusted Gross Sales attributable to Licensee’s sublicensees, provided that
Royalties on any Sale of Rice Licensed Product(s) by Licensee to Licensee’s
sublicensees shall not be due until the resale of such Rice Licensed Product(s)
by the sublicensee 

 

 
6


--------------------------------------------------------------------------------




 

 

 

c)

Licensee shall promptly pay to Rice twenty-five percent (25%) (“Non-Sale Based
Sublicense Consideration”) of any cash or non-cash consideration received,
whether for sublicense initiation fee, annual fee, sublicense milestone
payments, or other such non sale based royalty consideration payable by a
sublicensee as consideration for or under a sublicense. Non Sale Based
Sublicense Consideration does not include (i) the Sale-based Royalties set forth
in Section 3.1(b) payable to Rice by Licensee under this Agreement, or (ii) any
equity investments and/or loans made by a sublicensee in and to Licensee,
provided however that such equity investments and/or loans are not made in
consideration for the grant of any sublicense. Any non-cash consideration
received by the Licensee from such sublicensees shall be valued at its Fair
Market Value as of the date of receipt.

 

 

 

   

 

d)

Royalties and Non-Sale Based Sublicense Consideration payable by Licensee to
Rice under this Section 3.1 shall accompany reports as set forth in Section 3.4
below.

 

 

3.2

Annual Minimum Royalties; Milestones.

 

   

a)

Licensee shall pay to Rice the following annual minimum royalties on the dates
set forth below:

 

DATE 

  AMOUNT  

January 1, 2017

 

$

10,000

 

January 1, 2018

 

$

25,000

 

January 1, 2019

 

$

50,000

 

January 1, 2020

 

$

450,000

 

January 1, 2021 and each January 1 of every year thereafter

 

$

1,000,000

 

 

   

 

These Annual Minimums are creditable towards Royalties due in the forthcoming
year.

   

 

 

   

b)

Licensee shall use its best efforts to develop for commercial use and to market
Rice Licensed Product(s) as soon as practicable, consistent with sound and
reasonable business practices. Licensee shall also meet the milestones set forth
in Exhibit B.

   

 

     

c)

At any time after four years from the Effective Date of this Agreement, Rice may
terminate or render this license non-exclusive in whole or in part as
appropriate, if in Rice’s reasonable judgment, the Progress Reports furnished by
Licensee do not demonstrate that Licensee:

 

     

1.

Has put the licensed subject matter into commercial use in the country or
countries hereby licensed directly or through a sublicense, and is keeping the
licensed subject matter reasonably available to the public; or

     

 

       

2.

Is engaged in research, development, manufacturing, marketing or sublicensing
activity appropriate to achieving the milestones set forth in Exhibit B.

 

 
7


--------------------------------------------------------------------------------




 

 

3.3

INTENTIONALLY OMITTED

 

 

   

3.4

Reports and Royalty Payments. Licensee shall deliver to Rice within forty-five
(45) days after the end of each calendar quarter, any part of which is within
the Term of this Agreement, a written report, certified by the chief financial
officer of Licensee and setting forth in reasonable detail the calculation of
the royalties due to Rice for such calendar quarter:

 

   

a)

Number of Rice Licensed Product(s) sold;

   

 

     

b)

Type of Rice Licensed Product sold and corresponding Rice Patent(s) involved
with each Rice Licensed Product

   

 

     

c)

Countries in which Rice Licensed Products were sold;

   

 

     

d)

Adjusted Gross Sales listed by country in which the Sale occurred; and

   

 

     

e)

Payments owed to Rice, listed by category, including without limitation,
royalties on Sales, and sublicensee-derived consideration, including the
relative Fair Market Values attributable to Rice Licensed Product(s).

   

 

 

   

Licensee shall accompany each report of this Section 3.4 with the payment of
amounts due to Rice; provided however, if Licensee has not received the
consideration due for a Sale, or has not received the consideration owed to
Licensee by a sublicensee, then amounts due to Rice with respect to such
unreceived consideration will be payable by Licensee to Rice upon receipt
thereof by Licensee. If no amounts are due to Rice for any reporting period, the
report shall so state.

   

 

   

Licensee shall provide Rice on each June 1 and December 1 during the Term of
this Agreement with written reports, setting forth in such detail as Rice may
reasonably request, the progress of the research and development, evaluation,
testing, regulatory approvals, manufacturing, sublicensing, marketing and sales
and commercialization of any Rice Licensed Product(s) for the most recent time
period and plans for the forthcoming year (“Progress Reports”). If multiple
technologies are covered by the license granted hereunder, the Progress Report
shall provide the information set forth above for each technology. If progress
differs from that anticipated in the plan required under Exhibit B, Licensee
shall explain the reasons for the difference and propose a modified research and
development plan for Rice’s review and approval. Licensee shall also provide any
reasonable additional data Rice requires to evaluate Licensee’s performance. 

   

 

  3.5 

Records; Audits. 

 

   

a)

Licensee will maintain, and cause its sublicensees to maintain, complete and
accurate books and records that enable the consideration payable hereunder to be
verified. The records for each calendar quarter shall be maintained for five (5)
years after the submission of each report under Section 3.4 hereof.

   

 

     

b)

Upon reasonable prior notice to Licensee, Rice or its appointed independent,
certified public accountants shall have access to such books and records
relating to Adjusted Gross Sales as necessary to conduct a review or audit of
Adjusted Gross Sales. Such access shall be available to Rice during normal
business hours, not more than once each calendar year of the Term of this
Agreement, and once a year for three years after the expiration or termination
of this Agreement. If an audit of Licensee’s records indicate that Licensee has
underpaid royalties by five percent (5%) or more, Licensee will pay the costs
and expenses incurred by Rice and its accountants, if any, in connection with
the review or audit.

 

 
8


--------------------------------------------------------------------------------




 

   

c)

Upon reasonable notice to Licensee, Rice may request Licensee conduct a review
or audit of its sublicensees by an accountant approved by Rice. Licensee shall
require sublicensee, upon reasonable prior notice, to provide such accountant
access to sublicensee’s books and records relating to Net Sales as necessary to
conduct a review or audit of Net Sales. Such access shall be available to Rice
during normal business hours, not more than once each calendar year of the Term
of this Agreement, and once a year for three years after the expiration or
termination of this Agreement. If an audit of Licensee’s or sublicensee’s
records indicate that Licensee has underpaid royalties by five percent (5%) or
more, Licensee or its sublicensees will pay the costs and expenses incurred by
Rice and its accountants, if any, in connection with the review or audit.

   

 

     

d)

Whenever Licensee has its books and records audited by an independent certified
public accountant, Licensee shall, within thirty (30) days of the conclusion of
such audit, provide Rice with a copy of the audit report or that portion of the
audit report that relates to Royalties and Non Sale-Based Sublicense
Consideration.

 

 

3.6

Country; Place of Payment; Interest; Foreign Taxes.

 

   

a)

All dollar amounts referred to in this Agreement are expressed in United States
dollars and all payments to Rice shall be made in United States dollars by check
payable to “William Marsh Rice University” or by electronic transfer as follows:

 

   

Wire To: 

J. P. MORGAN CHASE BANK  

712 Main Street  

Houston, TX 77002  

ABA#: (routing Number)  

Domestic Bank use: 021000021  

Foreign Banks USE: 021-000-021 Swift Code:CHASUS33  

Account #: 00101418847  

Beneficiary: William Marsh Rice University – Funding Account  

Amount: $  

By Order Of: 

Reference: OTT MS705  

 

   

b)

If Licensee receives revenues from Adjusted Gross Sales or consideration from
sublicensees in currency other than United States dollars, revenues shall be
converted into United States dollars at the conversion rate for the foreign
currency used by Licensee’s bank on the day the bank credits such funds to
Licensee’s account.

   

 

     

c)

Amounts that are not paid within sixty (60) days of being due hereunder shall
accrue interest from the due date until paid, at a rate equal to one and
one-half percent (1.5%) per month (or the maximum allowed by law, if less).

   

 

     

d)

Licensee shall pay all taxes which may be assessed or levied on, or on account
of, the Rice Licensed Product made, used, sold, leased, transferred, or disposed
of hereunder and all taxes (other than taxes imposed by the United States of
America or the State of Texas or jurisdictions within such State) levied on or
on account of the amounts (including royalty payments) payable to, or for the
account of, Rice University under this Agreement. These taxes are not deductible
from any payments due Rice.

 

 
9


--------------------------------------------------------------------------------




 

 

3.6

Without derogating from any termination terms set forth herein, including the
Licensee’s obligations to pay royalties under Sections 5.5 and 5.7 of this
Agreement, the foregoing royalties shall be payable on a country-by-country
basis, for the duration of the Term only and shall thereafter cease.

 

SECTION 4 Patent and Reimbursement

 

 

4.1

Rice shall work closely with Licensee to develop a suitable strategy for the
prosecution and maintenance of Rice Patents; provided that Rice shall maintain
final authority in all decisions regarding the prosecution and maintenance of
Rice Patents. Licensee shall promptly reimburse Rice for all past and future
documented attorneys' fees, expenses, official fees and other charges incident
to the preparation, prosecution and maintenance of Rice Patents. Licensee shall
not be liable for fees and expenses associated with the preparation, prosecution
and maintenance of Rice Patents that Licensee has specifically advised Rice in
writing that it does not desire to pursue. Licensee may elect to surrender Rice
Patent rights in any country upon at least sixty (60) days’ prior written notice
to Rice. Such notice shall not relieve Licensee from responsibility to reimburse
Rice for patent-related expenses incurred prior to the expiration of the sixty
(60) day notice period (or such longer period specified in Licensee’s notice).
Rice shall provide Licensee with itemized statements reflecting the expenses
owed to Rice for the preparation, prosecution and maintenance of Rice Patents
and Licensee shall reimburse Rice for such expenses within thirty (30) days
after receipt of such statement.

 

 

   

4.2

Although Rice shall maintain final authority in all decisions regarding the
selection and management of patent counsel, both Rice and Licensee will be
involved in all phases of patent prosecution: preparation, office action
responses, filing strategies for continuation or divisional applications, etc.
Rice will request that copies of all documents prepared by patent counsel be
provided to Licensee for review and comment prior to filing to the extent
practicable under the circumstances.

 

 

   

4.3

Rice shall confer with Licensee as to the countries in which Licensee desires
Rice to seek patent protection. Licensee shall, upon request by Rice, provide
Rice or its authorized representative with any information needed to file or
prosecute such patent application and will execute and deliver to Rice all
documents required to file and prosecute such patent application.

 

 

   

4.4

Licensee and its sublicensees shall comply with all United States and foreign
laws with respect to patent and copyright marking of Rice Licensed Product(s).

 

 

   

4.5

Licensee shall provide to Rice and Rice’s patent counsel prompt notice of all
matters that come to Licensee’s attention that may affect the preparation,
prosecution or maintenance of any Rice Patents. In particular, licensee must
immediately notify Rice if Licensee or any Affiliate or sublicensee does not
qualify as a “small entity” as provided by the United States Patent and
Trademark Office.

 

 
10


--------------------------------------------------------------------------------




  

SECTION 5 Term and Termination

 

 

5.1

This Agreement shall terminate at the end of the Term unless sooner terminated
as herein provided.

 

 

   

5.2

Licensee, at its option, may terminate this Agreement at any time by giving
thirty (30) days prior written notice to Rice of Licensee's intent to terminate.

 

 

   

5.3

Rice, at its option, may terminate this Agreement as follows:

 

   

a)

Upon Licensee’s failure to cure a monetary breach within thirty (30) days after
receiving written notice of such breach from Rice; or

   

 

     

b)

Upon Licensee’s failure to cure a breach (other than a monetary breach) within
forty five (45) days after receiving written notice of such breach from Rice; or

   

 

     

c)

An examination by Rice’s accountant pursuant to Section 3.5 shows an
underreporting or underpayment by Licensee in excess of twenty (20%) for any
twelve (12) month period; or

   

 

     

d)

Licensee provides any false report, which has not been corrected within thirty
(30) days after written notice thereof by Rice or within thirty (30) days after
Licensee becomes aware that false information has been provided, whichever
occurs earlier.

 

 

5.4

If Licensee becomes Insolvent, all duties of Rice and all rights (but not
duties) of Licensee under this Agreement shall immediately terminate without the
necessity of any action being taken by Rice or by Licensee. In addition, if
Licensee becomes Insolvent, Rice, at its option, may terminate this Agreement
immediately upon written notice to Licensee.

 

 

   

5.5

Upon termination of this Agreement, except under Section 5.1, Licensee shall
have ninety (90) days to complete the manufacture of work in progress and one
hundred eighty (180) days to complete the sale of any Rice Licensed Product(s)
in stock or in the course of manufacture at the time of termination; provided,
however, that all such Sales are subject to the royalty and accounting
obligations set forth in this Agreement, even if such royalty obligations arise
from transactions subsequent to the effective date of termination.

 

 

   

5.6

Upon termination of this Agreement, Licensee shall, at Rice's request, return to
Rice all Confidential Information fixed in any tangible medium of expression.

 

 

   

5.7

Licensee's obligation to pay royalties accrued during the Term of this Agreement
under Section 3 hereof shall survive termination of this Agreement. For the
avoidance of doubt, the parties acknowledge and agree that in no event shall the
termination of this Agreement release Licensee, its Affiliates or sublicensees
from the obligation to pay any amounts that become due on or before the
effective date of termination under Sections 3, 4, 7, and 8. In addition, the
provisions of Sections 3.4, 3.5, 5, 6, 7, 8, 9, 11, and 12 shall survive any
termination or expiration of this Agreement, and each Party shall remain
obligated under any other provisions that expressly or by their nature survive
any expiration or termination of this Agreement.

 

 
11


--------------------------------------------------------------------------------




 

SECTION 6 Confidentiality

 

 

6.1

Each Party agrees to maintain in confidence and not to disclose to any third
party any Confidential Information received from the other Party pursuant to
this Agreement, including any Confidential Information disclosed to the other
Party prior to the Effective Date; provided however, that Confidential
Information may be disclosed to legal counsel or, upon execution of an
appropriate confidentiality agreement, to sublicensees or potential
sublicensees, corporate partners or potential corporate partners, investment
bankers or consultants. Each Party agrees to ensure that its employees have
access to Confidential Information only on a need-to-know basis and that they
are obligated to abide by the confidentiality obligations hereunder. The
foregoing obligation shall not apply to:

 

   

a)

Information that is known to the receiving party prior to the time of
disclosure, in each case, to the extent evidenced by written records promptly
disclosed to the disclosing party upon receipt of the Confidential Information;

   

 

     

b)

Information disclosed to the receiving party by a third party that has a right
to make such disclosure without any obligation of confidentiality;

   

 

     

c)

Information that is independently developed by the receiving party by employees
not having access to or knowledge of the disclosing party’s Confidential
Information, in each case, to the extent evidenced by written records disclosed
to the receiving party;

   

 

     

d)

Information that becomes patented, published or otherwise part of the public
domain as a result of acts by the disclosing party, or a third person obtaining
such information as a matter of right without any obligation of confidentiality;

   

 

     

e)

Information that is required to be disclosed by order of any governmental
authority or a court of competent jurisdiction; provided that the receiving
party shall use reasonable efforts to obtain confidential treatment of such
information by the authority or court.

 

 

6.2

The placement of a copyright notice on any Confidential Information shall not be
construed to mean that such information has been published and will not release
Licensee from its obligation of confidentiality hereunder.

 

SECTION 7 Infringement and Litigation 

 

 

7.1

Rice and Licensee are responsible for notifying each other promptly of any
infringement of Rice Patents or any misappropriation of Rice Confidential
Information that may come to their attention. Rice and Licensee shall consult
one another in a timely manner concerning any appropriate response thereto.

 

 

   

7.2

With respect to any Rice Patents that are exclusively licensed to Licensee
pursuant to this Agreement, Licensee shall have the right, but not the
obligation to prosecute in its own name such infringement or misappropriation at
its own expense, so long as such license is exclusive at the time of the
commencement of such action. Before Licensee commences an action with respect to
any infringement of such patents, Licensee shall give careful consideration to
the views of Rice and to potential effects on the public interest in making its
decision whether or not to sue. Licensee shall not settle or compromise any such
suit in a manner that imposes any obligations or restrictions on Rice or grants
any rights to Rice Patents, without Rice's advance written consent. Financial
recoveries from any such litigation will first be applied to reimburse Licensee
for its outside counsel fees and court costs, following which Rice will be
reimbursed for same. After which, any additional recoveries, after the
deductions set forth above, will be split 65% to the Licensee and 35% to Rice.

 

 
12


--------------------------------------------------------------------------------




 

 

7.3

Licensee’s prosecution rights under Section 7.2 shall be subject to the
continuing right of Rice to intervene and join Licensee in any claim or suit for
infringement or misappropriation of Rice Patents. If Rice elects to join as a
party, Rice shall jointly control the action with Licensee. Rice shall retain
the right to hire its own counsel, the costs of which are reimbursable as set
forth in Section 7.2. Any financial recoveries shall be shared equally between
Rice and Licensee.

 

 

 

 

 

In any claim or suit for infringement of Rice Patents under Section 7.2,
Licensee may request that Rice join as a party. Licensee shall not join Rice as
a party to any action without Rice's prior written consent, which shall not be
unreasonably withheld, subject to the following conditions: 

  

   

a) 

In the event the court or other adjudicating body requires that Rice be joined
as an indispensable party or in some other capacity to establish or maintain
standing to an infringement action, Licensee shall immediately notify Rice of
the same and transmit the corresponding court documents to allow for Rice to
respond as it deems appropriate. If the court or other adjudicating body
ultimately maintains such requirement, then Rice shall consent to joinder, and
Licensee may join Rice, as a party in such action. 

   

 

 

   

b) 

Licensee shall reimburse Rice for any out-of-pocket costs and expenses Rice
incurs, including reasonable attorneys’ fees, as part of an action brought by
Licensee in which Licensee has requested Rice join as a party, irrespective of
whether Rice becomes a co-plaintiff. 

 

 

7.4

If Licensee fails to prosecute such infringement or misappropriation, Rice shall
have the right, but not the obligation, to prosecute such infringement or
misappropriation at its own expense. In such event, financial recoveries will be
entirely retained by Rice.

 

 

   

7.5

In any action to enforce any of the Rice Patents, either Party, at the request
and expense of the other Party, shall cooperate to the fullest extent reasonably
possible. This provision shall not be construed to require either Party to
undertake any activities, including legal discovery, at the request of any third
party except as may be required by lawful process of a court of competent
jurisdiction.

 

 

   

7.6

If a declaratory judgment action is brought naming Licensee or Rice as a
defendant and alleging invalidity or unenforceability of any of the Rice
Patents, whether brought as an independently filed declaratory judgment action
or as a counterclaim in any infringement-related litigation, Rice may elect to
take over the sole defense of the declaratory judgment action or the declaratory
judgment counterclaim portion of the other litigation, at its own expense. Each
party shall promptly notify the other party hereto of its receipt of any such
allegations. Licensee shall cooperate fully with Rice in connection with any
such defense.

 

 

   

7.7

In the event that Licensee does challenge the validity or enforceability of one
or more of the Rice Patents (or any claims therein), Rice may, at its option,
upon written notice to Licensee: (1) terminate this Agreement or (2) require an
augmented royalty of up to two (2) times the Royalties payable under Section 3.1
or equal to 8%. Such challenge of validity or enforceability includes, but is
not limited to, actions before the United States Patent and Trademark Office,
such as through reexamination. Any challenge by Licensee of the Patents shall be
brought in the United States District Court in Harris County, Texas, or, when
appropriate, the United States Patent and Trademark Office, with at least thirty
(30) days written notice to Rice. Licensee shall pay all of Rice’s reasonable
attorneys' fees, costs, and expenses associated with an unsuccessful challenge.
A challenge shall be deemed unsuccessful if any claim of a challenged Rice
Patent remains valid and enforceable after the challenge (even when the claim is
narrowed in scope). Under no circumstance shall Rice pay any of Licensee's
attorneys' fees, costs, and expenses related to any challenge of one or more of
the Rice Patents.

 

 
13


--------------------------------------------------------------------------------




 

 

7.8

Non-assert. Licensee and Rice agree that Licensee shall not assert Rice Patents
infringement claims against not-for-profit research institutions for activities
related to research, teaching, education, or academic purposes.

 

SECTION 8 Disclaimer of Warranty; Limitation of Liability; Indemnification

 

 

8.1

Rice represents and warrants that (i) the Rice inventors of the Rice Patents
have assigned their respective rights in the Rice Patents to Rice, and (ii)
Rice’s Office of Technology Transfer has not received notice of any claim by a
third party of an ownership interest in or infringement of third party rights by
the Rice Patents. Except for the foregoing and as set forth in Section 12.2,
Rice makes no representations or warranties of any kind, express or implied,
concerning the Rice Patents, including, but not limited to, representations and
warranties as to non-infringement, merchantability and fitness for any
particular purpose.

 

 

   

8.2

THE RICE PATENTS, AND ANY OTHER INFORMATION OR TECHNOLOGY PROVIDED BY RICE AND
USED IN THE MANUFACTURE, USE, IMPORT, SALE, OFFER FOR SALE, LEASE, OR OTHER
TRANSFER OF RICE LICENSED PRODUCT(S) ARE PROVIDED ON AN “AS IS” BASIS AND RICE
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, RICE MAKES NO REPRESENTATIONS
OR WARRANTIES (I) OF COMMERCIAL UTILITY, OR (II) OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR (III) THAT THE USE OF THE RICE PATENTS, OR RICE
LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER
PROPRIETARY OR PROPERTY RIGHTS OF OTHERS.

 

 

   

8.3

IN NO EVENT SHALL RICE BE LIABLE TO LICENSEE OR LICENSEE’S SUBLICENSEES,
LICENSEE'S OR LICENSEE’S SUBLICENSEE’S SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY
WITH RESPECT TO ANY CLAIM (I) ARISING FROM THE USE OF THE RICE PATENTS, OR (II)
ARISING FROM THE MANUFACTURE, USE, IMPORT, OR SALE OR OFFER FOR SALE, LEASE OR
OTHER TRANSFER OF RICE LICENSED PRODUCT(S). IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY (I) FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF
BUSINESS, OR (II) FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES OF ANY KIND, EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

 

 
14


--------------------------------------------------------------------------------




 

 

8.4

LICENSEE SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS RICE, ITS TRUSTEES,
OFFICERS, AGENTS, SUBCONTRACTORS, STUDENTS AND EMPLOYEES (INDIVIDUALLY, A
“INDEMNIFIED PARTY”, AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FOR, FROM AND
AGAINST ANY AND ALL LIABILITY, LOSS, DAMAGE, ACTION, CLAIM OR EXPENSE SUFFERED
OR INCURRED BY THE INDEMNIFIED PARTIES (INCLUDING, BUT NOT LIMITED TO,
ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES OF LITIGATION) (INDIVIDUALLY, A
“LIABILITY”, AND COLLECTIVELY, THE “LIABILITIES”) BASED UPON, ARISING OUT OF, OR
OTHERWISE RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY CAUSE OF
ACTION RELATING TO PRODUCT LIABILITY, CONCERNING ANY BREACH OF THIS AGREEMENT BY
LICENSEE OR ANY OF ITS SUBLICENSEES, USE OF THE RICE PATENT RIGHTS GRANTED UNDER
THIS AGREEMENT BY LICENSEE OR ANY OF ITS SUBLICENSEES, OR RICE LICENSED PRODUCT
MANUFACTURED, USED, IMPORTED, SOLD OR OFFERED FOR SALE, LEASED, TRANSFERRED OR
OTHERWISE DISPOSED OF PURSUANT TO ANY RIGHT OR LICENSE GRANTED UNDER THIS
AGREEMENT.

 

 

   

8.5

The Indemnified Party shall promptly notify Licensee of any claim or action
giving rise to Liabilities. Licensee shall have the right to defend any such
claim or action, at its cost and expense with attorneys satisfactory to Rice.
Licensee shall not settle or compromise any such claim or action in a manner
that imposes any restrictions or obligations on Rice or grants any rights to the
Rice Patents or Rice Licensed Product(s) without Rice's prior written consent.
If Licensee fails or declines to assume the defense of any such claim or action
within thirty (30) days after notice thereof, or if representation of such
Indemnified Party by the counsel retained by Licensee would be inappropriate
because of actual or potential differences in the interests of such Indemnified
Party or any other party represented by such counsel, Rice may assume the
defense of such claim or action for the account and at the risk of Licensee, and
any liabilities related thereto shall be conclusively deemed a liability of
Licensee. Licensee shall pay promptly to the Indemnified Party any Liabilities
to which the foregoing indemnity relates, as incurred. The indemnification
rights of Rice or any other Indemnified Party contained herein are in addition
to all other rights which Rice or such other Indemnified Party may have at law
or in equity or otherwise.

 

SECTION 9 Insurance

 

 

9.1

Licensee and its sublicensees shall procure and maintain in full force and
effect, throughout the Term of this Agreement, commercial general liability
insurance for a minimum amount of $3,000,000 per occurrence and $3,000,000 in
the aggregate. Such commercial general liability insurance shall provide: (i)
product liability coverage; and (ii) broad form contractual liability coverage
for Licensee’s indemnification obligations under this Agreement. Licensee shall
maintain such commercial general liability insurance after the expiration or
termination of this Agreement during any period in which Licensee or sublicensee
continues to make, use, perform or sell a product that was a Rice Licensed
Product under this Agreement, and thereafter for a period of five (5) years.

 

 

   

9.2

Rice reserves the right to request additional policies of insurance where
appropriate and reasonable in light of Licensee’s business operations and
availability of coverage.

 

 
15


--------------------------------------------------------------------------------




 

 

9.3

The policy or policies of insurance specified herein shall be issued by an
insurance carrier with an A.M. Best rating of “A” or better and shall name Rice
as an additional insured with respect to Licensee's performance of this
Agreement. All rights of subrogation shall be waived against Rice and its
insurers. If so requested, Licensee shall provide Rice with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof. Licensee shall provide immediate notice to the certificate holder,
William Marsh Rice University, if Licensee received any notice of cancellation
or nonrenewal from its insurer.

 

 

   

9.4

The specified minimum insurance amounts shall not constitute a limitation on
Licensee's obligation to indemnify Rice under this Agreement.

 

SECTION 10 Use of Names; Independent Contractor

 

 

10.1

Licensee and its employees and agents shall not use and Licensee shall not
permit its sublicensees to use Rice's name, any adaptation thereof, any Rice
logotype, trademark, service mark or slogan or the name mark or logotype of any
Rice faculty, staff, student representative or organization in any way without
the prior, written consent of Rice.

 

 

   

10.2

Rice hereby permits Licensee to acknowledge that Licensee has entered into an
exclusive license for rights to certain technology developed at Rice and to
describe, without divulging any Confidential Information, the nature of this
Agreement and the Field of Use.

 

 

   

10.3

Licensee and Rice intend that their relationship under this Agreement shall be
as independent contractors, and neither Licensee nor Rice shall conduct
themselves in a manner inconsistent with such independent contractor status.
Nothing in this Agreement nor any performance hereunder is intended, or shall be
construed, to create a partnership, joint venture or other form of business
enterprise, or relationship of agency or employment, between Licensee and Rice
(including, its faculty, students and employees). Moreover, neither Party shall
have the authority to enter into contracts on behalf of the other Party.

 

 
16


--------------------------------------------------------------------------------




 

SECTION 11 Notices 

 

 

11.1

Any notice or other communication of the Parties required or permitted to be
given or made under this Agreement shall be in writing and be deemed effective
upon receipt if delivered personally, by reputable courier, by facsimile with
confirmation or electronic transmission with confirmation, or by certified or
registered mail, postage prepaid, return receipt requested, addressed to the
other Party as follows (or as changed by written notice pursuant to this
Section):

 

 

 

 

 

If for Rice: 

 

 

 

 

 

Office of Technology Transfer - MS 705

Rice University 

6100 Main Street 

P. 0. Box 1892 

Houston, TX 77005-1892 

Attn: Director, Office of Technology Transfer





   

Phone: 

(713) 348-6231 

   

Fax:  

(713) 348-6289 

   

Email:  

OTT-Director@rice.edu or techtran@rice.edu 

   

 

 

   

If for Licensee: Suite 2 

Ramat Bet Shemesh, Israel 

99623

   

 

 

   

Attn:  

Mark Radom and Yehuda Eliraz 

   

 

 

   

Phone: 

+972 77 535 0716

   

Fax: 

+972 2 591 6260

   

Email: 

mfradom@gmail.com, eliraz-y@zahav.net.il

 

SECTION 12  Additional Provisions

 

 

12.1

Legal Compliance. Licensee shall comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing,
sale, use, import or export of Rice Patents and Rice Licensed Product(s).
Licensee and its sublicensees shall comply with all United States laws and
regulations controlling the export of certain commodities and technical data,
including without limitation all Export Administration Regulations under the
United States Department of Commerce and International Traffic in Arms
Regulations under the Department of State. Among other things, these laws and
regulations prohibit or require a license for the export of certain types of
commodities and technical data to specified countries. Licensee hereby gives
written assurance that it will comply with, and will make best commercial
efforts to cause its sublicensees to comply with, all United States export
control laws and regulations, that Licensee bears sole responsibility for any
violation of such laws and regulations by itself or its sublicensees, and that
it will indemnify, defend, and hold Rice harmless (in accordance with Section
8.4) for the consequences of any such violation.

 

 

   

12.2

Power and Authority; Due Authorization; No Conflict; Enforceability; Binding
Effect. Each Party represents and warrants to the other Party that (i) such
Party has the power and authority to execute, deliver and perform its
obligations under this Agreement, (ii) the execution, delivery and performance
of this Agreement have been duly authorized by such Party and does not and shall
not conflict with any agreement or instrument to which it is bound, (iii) this
Agreement constitutes the legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms, and (iv) this Agreement,
and the interests, rights, duties and obligations hereunder, shall be binding
upon, and inure to the benefit of, the Parties and their respective successors
and permitted assigns.

 

 
17


--------------------------------------------------------------------------------




 

 

12.3

Entire Agreement; Further Assurances. This Agreement, including Exhibits A and B
attached hereto, constitutes the entire agreement between the Parties, and
supersedes any prior or contemporaneous negotiations, understandings and
agreements, with respect to the subject matter hereof. Each Party shall execute
and deliver such further documents and take such further actions as may be
required or reasonably requested by the other Party to effectuate the purposes
of this Agreement.

 

 

   

12.4

No Assignment; No Amendment; No Waiver. This Agreement may not be assigned or
transferred, in whole or in part, by operation of law or otherwise, by either
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Licensee may assign this Agreement to its Affiliate GCNT, LLC, a
Delaware limited liability company (“GCNT”), without the prior written consent
of Rice, provided that Licensee gives Rice thirty (30) days prior written notice
of such assignment and provided further that GCNT assumes all obligations and
liabilities under this Agreement. This Agreement may not be amended or modified,
by course of conduct or otherwise, except in a writing duly executed by each of
the Parties. Any waiver of any provision of this Agreement shall be in writing
duly executed by the waiving Party. The failure or delay by either Party to seek
redress for any breach or default under this Agreement, or to insist upon the
strict performance of any provision of this Agreement, shall not constitute a
waiver thereof or of any other provision of this Agreement, and such Party shall
have all remedies provided herein and at law and in equity with respect to such
act and any subsequent act constituting the same.

 

 

   

12.5

Force Majeure; Remedies Cumulative. In the event either Party's performance
under this Agreement is in any way prevented or delayed as a result of causes or
conditions (other than financial incapacity to pay) beyond such Party's
reasonable control, such Party shall be excused temporarily without liability
with respect to such performance or nonperformance; provided, however, that such
Party must diligently pursue reasonable and appropriate actions to remedy such
cause or condition. The rights and remedies provided in this Agreement are
cumulative in nature and shall be in addition to any such other rights and
remedies available at law and in equity.

 

 

   

12.6

Resolution of Disputes.

 

   

a)

In the event of any dispute or disagreement between the Parties either in
interpreting any provision of this Agreement or about the performance of either
Party and upon the written request of either Party, each of the Parties will
appoint a designated representative to attempt to resolve such dispute or
disagreement. The designated representatives will discuss the problem and
negotiate in good faith in an effort to resolve the dispute without any formal
proceedings. The specific format of such discussion shall be left to the
discretion of the designated representatives. No litigation for the resolution
of such dispute may be commenced until the designated representatives have met
and either Party has concluded in good faith that amicable resolution through
continued negotiation does not appear likely (unless either Party fails or
refuses to appoint a designated representative and schedule a meeting of such
representatives within thirty (30) days after a request to do so by the other
Party).

   

 

     

b)

Each party shall continue to perform its undisputed obligations under this
Agreement pending final resolution of any dispute arising out of or relating to
this Agreement; provided, however, that a party may suspend performance of its
undisputed obligations during any period in which the other party fails or
refuses to perform its undisputed obligations. Nothing in this Section 12.6(b)
is intended to relieve Licensee from its obligation to make undisputed payments
pursuant to Sections 3 and 4 of this Agreement.

   

 

     

c)

The parties agree that all applicable statutes of limitation and time-based
defenses (such as estoppel and laches) shall be tolled while the procedures set
forth in Sections 12.6(a) are pending. The parties shall cooperate in taking any
actions necessary to achieve this result.

 

 
18


--------------------------------------------------------------------------------




 

 

12.7

Governing Law; Jurisdiction and Venue; Attorneys' Fees. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
United States and the laws of the State of Texas (without regard to the
conflicts or choice of law principles thereof). Licensee and Rice irrevocably
consent to the jurisdiction of the State of Texas, and agree that any court of
competent jurisdiction sitting in Harris County, Texas shall be an appropriate
and convenient place of venue to resolve any dispute with respect to this
Agreement. In the event either Party commences any proceeding against the other
Party with respect to this Agreement, the prevailing Party (as determined by the
authority before whom such proceeding is commenced) shall be entitled to recover
reasonable attorneys' fees and costs as may be incurred in connection therewith
in addition to any such other relief as may be granted.

 

 

   

12.8

Severability. In the event any provision of this Agreement is determined to be
invalid or unenforceable, it is the desire and intention of the Parties that
such invalidity or unenforceability not invalidate or render unenforceable the
remainder of the Agreement and that such provision be reformed and construed in
such a manner that it will, to the maximum extent practicable, be deemed valid
and enforceable, and the rights and obligations of the Parties shall be
construed and enforced accordingly.

 

 

   

12.9

Construction of Agreement. The Parties acknowledge and agree that both Parties
substantially participated in negotiating the provisions of this Agreement;
therefore, both Parties agree that this Agreement shall not be construed more
favorably toward one Party than the other Party, regardless of which Party
primarily drafted the Agreement. The Section and other headings in this
Agreement are for convenience of reference only and shall not affect, expressly
or by implication, the meaning or interpretation of any of the provisions
hereof.

 

 

   

12.10

Third Party Beneficiaries. Nothing in this Agreement, express or implied, is
intended to confer any benefits, rights or remedies on any other person or
entity, other than the Parties and their successors and permitted assigns.

 

 

   

12.11

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

 
19


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF the Parties, intending to be legally bound, have caused this
Agreement to be executed and delivered by their duly authorized representatives
and effective as of the Effective Date.

 

 

William Marsh Rice University   Tubz, LLC           Date:    
[grph_ex101001.jpg]     Signature:   Signature:     Yousif Shamoo Mark Radom  

Vice Provost for Research

Chief Executive Officer

 

 

 

Reviewed and recommended for signature:

 

 

 

 

Signature:

 

 

 

Nila D. Bhakuni

 

 

Director

 

 

Office of Technology Transfer

 

 

 
20


--------------------------------------------------------------------------------




  

Exhibit A

 

Rice Patents

 

Rice Tech ID 2012-034 titled “Graphene-CNT Hybrid Material and Use as a
Supercapacitor Electrode” received by Rice on November 11, 2011

Rice Reference No.

App. No.

Title

Filing Date

Patent No.

Issue Date

Inventors

2012-034-01

US 61/561,578

Graphene-CNT Hybrid Material and Use as a Supercapacitor Electrode

November 18, 2011

   

James Tour,

Yu Zhu, Lei Li

2012-034-02

PCT/US2012/065894

Graphene-CNT Hybrid Materials and Use as Electrodes

November 19, 2012

   

James Tour,

Yu Zhu, Lei Li, Zheng Yan, Jian Lin

2012-034-03

14/358,864 (US)

May 16, 2014

   

2012-034-04

12868206.9 (EU)

May 16, 2014

   

2012-034-05

10-2014-7016486 (SK)

June 17, 2014

   

2012-034-06

232667 (IS)

May 18, 2014

   

 

On an “as is” basis as of the Effective Date

 

 
21


--------------------------------------------------------------------------------




  

Exhibit B

 

Company Diligence Milestones

 

Diligence Requirements. Licensee shall use best efforts and shall cause its
Affiliates and sublicensees to use best efforts to develop Rice Licensed
Products and to introduce Rice Licensed Products into the commercial market;
thereafter, Licensee or its Affiliates or sublicensees shall make Rice Licensed
Products reasonably available to the public. Specifically, Licensee shall
fulfill the following obligations:

 

 

 

(a)

Licensee shall submit a commercialization plan prior to the Effective Date of
this Agreement.

 

 

 

   

 

(b)

Licensee shall furnish Rice a written report consistent with Section 3.4 on the
progress of its efforts during the immediately preceding calendar year to
develop and commercialize Rice Licensed Products. The report shall also contain
a discussion of intended efforts and sales projections for the year in which the
report is submitted.

 

 

 

   

 

(c)

Licensee shall fund no less than one hundred and eighty thousand dollars
(US$180,000) of research toward the development of Rice Licensed Products over a
nine-month period beginning in 2015.

 

 

 

   

 

(d)

Licensee shall develop a working prototype of a Rice Licensed Product by July 1,
2016.

 

 

 

   

 

(e)

Licensee shall make a first commercial sale of a Rice Licensed Product in the
Field of Use on or before December 31, 2016 and shall thereafter keep such Rice
Licensed Product available for sale in such field.

 

 

 

   

 

(f)

Licensee shall enter into a sub-license or joint venture with an industrial
partner by December 31, 2017 for industrial scale production of Rice Licensed
Products.

 

 

 

22

--------------------------------------------------------------------------------